Citation Nr: 9903035	
Decision Date: 02/02/99    Archive Date: 02/10/99

DOCKET NO.  97-23 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date prior to July 31, 1996, for 
the grants of service connection for a right knee disability, 
right ankle disability, vascular disorder of the right leg, 
and dysthymia with a history of conversion disorder. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1982 to May 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decision rendered in December 
1996 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which granted the veteran 
service connection for a right knee disability, right ankle 
disability, vascular disorder of the right leg, and dysthymia 
with a history of conversion disorder, and assigned a 
separate 10 percent disability rating for each disability, 
effective July 31, 1996.  

The veteran appealed only the assignment of the July 31, 1996 
effective date for the grant of service connection for a 
right knee disability, right ankle disability, vascular 
disorder of the right leg, and dysthymia with a history of 
conversion disorder.  He appeared and testified before the 
undersigned Board Member at a video conference hearing held 
in September 1998.  


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
right leg and right knee disorders was received on June 27, 
1984, at the RO in Columbia, South Carolina. 

2.  On November 15, 1984, the veteran notified the Columbia, 
South Carolina RO that he was leaving for Michigan, without a 
forwarding address or other means through which the VA could 
contact him regarding his claims; he indicated that he would 
notify the RO in writing as to his future residence. 

3.  In January 1985, the Columbia, South Carolina RO desired 
to contact the veteran to request information concerning the 
development of evidence for his claim.  

4.  The veteran did not contact the Columbia, South Carolina 
RO, for the purpose of providing his current address, until 
July 31, 1996, at which time he reaffirmed his request for 
service connection for right knee and right leg disorders and 
filed a new claim for service connection for dysthymia with a 
history of conversion disorder.


CONCLUSIONS OF LAW

1.  The veteran abandoned his claims for service connection 
for a right knee disability, right ankle disability, and 
vascular disorder of the right leg, on February 12, 1986, one 
year after the RO first attempted to request additional 
evidence from the veteran.  38 C.F.R. § 3.158(a) (1998).
2.  An effective date earlier than July 31, 1996, for the 
grant of service connection and compensation for a right knee 
disability, right ankle disability, vascular disorder of the 
right leg, and dysthymia with a history of conversion 
disorder, is not warranted.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's written statements and testimony before the 
Board contend that he is entitled to an earlier effective 
date for his service-connected disabilities, on the basis 
that he was medically discharged from the service for the 
same disabilities he suffers today, and that the RO should 
have known to contact him at his mother's address in 
Michigan.

The law provides that the effective date for an original 
claim, or claim for compensation, will be the day following 
separation from active service or the date entitlement arose, 
if the claim is received within 1 year after separation from 
service; otherwise, the effective date will be the date of 
receipt of claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 
(1998).

The evidence of record shows the veteran was discharged from 
active duty for a physical disability, specifically, for a 
non-organic paralysis of the right leg, and a post phlebitic 
syndrome of the right leg.  Initially, he filed claims of 
service connection for these disabilities, as well as for a 
right knee disability, on June 27, 1984, at the Columbia, 
South Carolina RO, within one year after service.  

Pursuant to his claims for service connection, the veteran 
underwent VA general medical, orthopedic, and radiology 
examinations in October 1984 at the VA hospital in Columbia, 
South Carolina.  Shortly thereafter, the veteran left South 
Carolina for Michigan, as detailed by a "reference slip" 
(VA Form 3230) contained in the veteran's claims file, dated 
November 15, 1984, which states that "[redacted] SS#  
[redacted]: called 11-15-84 stating he must go home to Michigan 
for an indefinite period of time.  He will notify you in 
writing as to any return back to South Carolina or 
transferring his records to Michigan." 

A January 8, 1985 deferred rating decision from the Columbia, 
South Carolina RO, explains that the RO was developing the 
veteran's claim.  Among other things, this deferred rating 
decision demonstrates that the RO desired to contact the 
veteran to request evidence from him for development of his 
claims, but that the RO did not know of his whereabouts.  

Pursuant to 38 C.F.R. § 3.158(a), where evidence requested in 
connection of an original claim is not furnished within one 
year after the date of request, the claim will be considered 
abandoned, and after the expiration of the one year, further 
action may not be taken unless a new claim is received.  This 
regulation further provides that should the right to a 
benefit finally be established, a subsequent award shall 
commence no earlier than the date of the filing of the new 
claim.  

The Board concludes that the RO was correct in denying the 
veteran's request for an earlier effective date for his 
service-connected disabilities.  It is evident that the 
veteran informed the Columbia, South Carolina RO that he 
would contact that office, in writing, to inform the RO of 
his domicile.  It is evident, indeed uncontested, that the 
veteran did not again contact the Columbia, South Carolina 
RO, or any other VA office, concerning the claims he filed in 
June 27, 1984, until July 31, 1996.  

The Board has considered the argument presented by the 
veteran and his representative that the RO should have 
attempted to contact the veteran at his mother's address 
since that information was in the record during the period of 
time in question.  However, it was the veteran who notified 
the RO that he was leaving for Michigan, without a forwarding 
address or other means through which the VA could contact him 
regarding his claims, and it was the veteran who indicated 
that he would notify the RO in writing as to his future 
residence.  In light of these facts, the Board finds that the 
veteran abandoned his original claims for service connection.  
As stated in Hyson v. Brown, 5 Vet. App. 262, 265 (1993) 
"[i]n the normal course of events, it is the burden of the 
veteran to keep the VA apprised of his whereabouts.  If he 
does not do so, there is no burden on the part of the VA to 
turn up heaven and earth to find him."  Thus, the veteran is 
not entitled to an earlier effective date for his service-
connected disabilities.    


ORDER

Entitlement to an effective date earlier than July 31, 1996, 
for the grant of service connection for a right knee 
disability, right ankle disability, vascular disorder of the 
right leg, and dysthymia with a history of conversion 
disorder, is not warranted. 



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 6 -


